                          UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF NORTH CAROLINA
                                WESTERN DIVISION


JESUS OSWALDO ARGUETA                       )
               Plaintiff,                   )
                                            )
v.                                          )       JUDGMENT
                                            )
                                            )       No. 5:19-CV-84-FL
FSC II, LLC d/b/a Fred Smith Company        )
                     Defendant.             )

Decision by Court.

This action came before the Honorable Louise W. Flanagan, United States District Judge on
review of plaintiff’s status regarding filing of amended pleadings and service on defendant.

IT IS ORDERED, ADJUDGED AND DECREED in accordance with the court’s order entered
November 26, 2019, that this case is dismissed for plaintiff’s failure to amend his complaint and
obtain service of the complaint upon defendant FSC II.

This Judgment Filed and Entered on January 2, 2020, and Copies To:
Jesus Oswaldo Argueat (Via US Mail) 408 W F Street, Erwin, NC 28339
Robert A. Star / Alyssa Riggins (via CM/ECF Notice of Electronic Filing)

January 2, 2020                      PETER A. MOORE, JR., CLERK

                                       /s/ Sandra K. Collins
                                     (By) Sandra K. Collins, Deputy Clerk
